Citation Nr: 1716289	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, including secondary to service connected posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1972 to October 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying service connection for obstructive sleep apnea, secondary to PTSD, and denying the reopening of a low back disability claim for failure to show new and material evidence.  In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the record.  

The matters of service connection for sleep apnea secondary to PTSD and a low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed September 2005 rating decision denied service connection for a low back disability. 

2.  Since the September 2005 rating decision, evidence that is neither cumulative nor redundant that related to an unestablished fact necessary to substantiate the claim has been received.  



CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is reopening the claim for service connection for a low back disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to this claim, such error was harmless and will not be further discussed. 

B. New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. 

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Veteran's initial claim for entitlement to service connection for a low back disability was denied by the RO in September 2005.  The RO noted that VA treatment records showed a diagnosis of herniated nucleus pulposus and that he was treated for a strained back muscle in service.  However, the RO found that there was no medical evidence of a link between the current disability and treatment in service.  The RO notified the Veteran of this decision and of his right to appeal by letter dated September 17, 2005.  No appeal was filed and no new and material evidence was received within one year of the September 2005 notice.  

In his May 2008 claim to reopen, the Veteran stated that he "had been awaiting word as to the disposition of my case, but found out a letter had been sent that I did not receive asking for information."  To the extent that he is indicating that notice of the 2005 rating decision was improper, the preponderance of the evidence is against such a finding.

The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a rebuttable "presumption of administrative regularity" under which it is presumed that government officials have properly discharged their official duties, including mailing notices.  See Clark v. Principi, 15 Vet. App. 61, 63 (2001).  The presumption of regularity with regard to the regular mailing of notice attaches if VA mails notice to the last address of record.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

Even in cases where the presumption of administrative regularity were to attach (where the written notice was mailed to the last address of record), the presumption will be rebutted by "clear evidence" that both (1) the mailing was returned as undeliverable, and (2) there were other possible and plausible addresses that could have been used to contact him.  See Davis v. Principi, 17 Vet. App. 29 (2003).  Additionally, the Court has specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See YT v. Brown, 9 Vet. App. 195 (1996).

In Woods v. Gober, 14 Vet. App. 214, 220-21 (2000), the Court held that where the RO sends a veteran notice of a decision, and such notice is returned as undeliverable, the presumption of regularity is rebutted, and the burden is shifted to the RO to establish that it reviewed the claims file to ascertain whether there are other possible and plausible addresses for the Veteran.  

Outside of the Veteran's statements, the documentation of record clearly shows that the RO sent the Veteran a VCAA letter in addition to development letters to the Veteran's address (which he provided in his January 2005 low back claim) from the time the Veteran filed his claim.  The record does not contain any returned mail within this time frame related to this claim.  As such, there is no clear evidence that the Veteran did not receive the required mailed notices or the final decision for his low back claim, and the presumption of regularity attached and is not rebutted.  Accordingly, the RO's September 2005 decision is final.  See 38 U.S.C.A. §7105; 38 C.F.R. §20.1103.  

Since the issuance of this decision, further evidence of an injury or event during service has been provided by the Veteran.  Specifically, although at the time of the earlier 2005 decision the record contained a January 2005 statement wherein he reported that he experienced "several hard landing" and once "had to ditch the chopper in the water" as well as having "to assist in taking the blades off the chopper and replacing them," he has since provided lay statements and testimony before the Board describing more frequent hard landings (several per month).  In addition, he described more fully these hard landings, referring to them as autorotation drills.  These drills required the Veteran (along with other members of the crew) to board a CH-46 Sea Knight dual rotor helicopter, the CH-46 would then be flown 10,000 feet into the air, once it reached this altitude the engines would be disengaged, and the pilot would navigate the aircraft to the ground by "floating" the helicopter using the autorotation of the blades for a hard landing.  These drills would be conducted three to four times a month.  The Veteran testified that these landings would injure his back, and that he received aspirin from the dispensary to treat his symptoms.  He also reported these symptoms to a December 2010 VA examiner.

These statements are presumed credible in this analysis, and indicate that the Veteran experienced regular back symptoms during service which is new evidence that relates to an unestablished fact necessary to substantiate his claim.  These statements are not cumulative or redundant, as the record did not contain such detailed evidence relating to these drills until after the September 2005 denial.  As such, the claim has been reopened and is remanded to the AOJ pursuant to the following remand instructions.  


ORDER

New and material evidence has been received to reopen the claim for service connection for a low back disability.  To this extent only, the appeal is allowed.


REMAND

The Veteran was provided a VA thoracolumbar examination in May 2014.  As the examiner did not specifically address whether the Veteran's current back complaints are a result of the autorotation drills in service, a supplemental opinion is warranted.  

The Veteran was provided a VA respiratory disease examination in August 2008.  The Board observes that this VA opinion was inadequate.  This VA examination came to a negative nexus opinion without fully considering the Veteran's lay statements and the medical record.  At the October 2016 hearing, the Veteran testified that his wife complained that he hit and kicked her during sleep, and that he sometimes found his CPAP mask was not in place in the morning.  His wife reported in a December 2016 statement that the Veteran was restless in his sleep, and he would shout and "cuss" while kicking and swinging his arms "like if he was fighting someone."  The August 2008 VA examiner opined that PTSD would not mechanically impact the muscles associated with breathing, and that PTSD-related sleep disturbances included nightmares and flashbacks.  However, he did not consider the December 2003 VA PTSD examiner's finding that the Veteran "has considerable psychologic and physiologic distress with exposure to events that symbolize or resemble an aspect of the traumatic event."  Further the August 2008 VA examiner did not opine as to whether the Veteran's nightmares or flashbacks resulted in swinging arms and kicking during sleep, and whether these movements aggravated the Veteran's obstructive sleep apnea.  As such, a new examination and opinion are necessary to consider the Veteran's manifestations of physiologic distress in relation to his PTSD during sleep, the Veteran and his wife's lay statements regarding his movements during sleep, and the Veteran's statements that he sometimes finds that his CPAP mask is displaced in the morning. 

The Board additionally notes that it appears from the record that there are VA medical records and private records that have not yet been associated with the record.  The May 2014 VA back examiner referenced an April 2001 record from the Spinal Clinic P.A.  Specifically, VA medical records include outsourced sleep studies from Total Sleep Diagnostics in November 2007 and March 2008.  

Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide names and addresses of all medical care providers who treated his sleep apnea and low back disability since leaving service, provide him with the opportunity to submit additional records, and take any steps necessary to associate such records with the virtual file.  In particular, the April 2001 Spinal Clinic P.A. record referenced by the 2014 VA examiner should be associated with the virtual file.

2.  Please obtain any VA treatment records since the Veteran's separation from service that have not already been associated with the claims file, to include VA outsourced sleep studies from Total Sleep Diagnostics in November 2007 and March 2008.  

3. After steps 1 and 2 are complete, please arrange for a supplemental medical opinion to address the etiology of the Veteran's sleep apnea and ask the clinician to respond to the following questions:  

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by a service-connected disability?  Please consider and discuss as necessary: the Veteran's service-connected PTSD and its expressed symptoms; and the December 2003 VA PTSD examination noting that Veteran experiences physiologic distress with exposure to events that symbolize or resemble an aspect of a traumatic event.
b. Is it at least as likely as not that the Veteran's sleep apnea was aggravated (permanently worsened) by a service-connected disability?  Please consider and discuss as necessary: the Veteran's service-connected PTSD and its expressed symptoms; the December 2003 VA PTSD examination noting that Veteran experiences physiologic distress with exposure to events that symbolize or resemble an aspect of a traumatic event; the Veteran and his wife's lay statements ( in addition to an October 2012 VA psychiatry note, that he swings his arms/moves and kicks in his sleep); the Veteran's noted difficulty wearing his CPAP mask and that he sometimes finds it displaced in the morning; and a June 2012 VA psychiatry note that states that the Veteran reported an "inability to tolerate" his CPAP devise.  

The claims file should be made available to and reviewed by the clinician.  All indicated tests and studies should be undertaken.  The clinician must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

The clinician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying disorder versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation.  

Additionally, the Board notes that the Veteran, in support of his claim, filed a January 2001 Board decision from an unrelated claim by a different veteran that granted service connection for sleep apnea secondary to PTSD.  The Board notes that this decision is not precedential in this claim and that the clinician should exercise full discretion when developing opinions. 

4. Additionally please arrange for the May 2014 VA examiner to provide an addendum opinion to address the following questions.  If the May 2014 VA examiner is unavailable, please arrange for the Veteran's claims file to be given to a qualified clinician for an addendum opinion.  If the clinician determines that an examination is necessary, one should be scheduled.    

Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is related to "hard landings" in helicopters in service?  Please consider and discuss as necessary: the Veteran's lay statements and testimony that in service he experienced numerous helicopter "hard landings" during autorotation drills, which were conducted three to four times a month, and that these drills would sometimes result in back pain; his MOS of helicopter mechanic; and his representative's statements that the Veteran's low back disability was aggravated beyond its normal progression due to events in service, and that the gaps in the Veteran's medical record are attributed to self-treatment consisting of over the counter medications and rest.   

The claims file should be made available to and reviewed by the opinion provider.  All indicated tests and studies should be undertaken.  The clinician must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

Aggravation is defined for legal purposes as a chronic worsening of the underlying disorder versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the low back disability (i.e., a baseline) before the onset of the aggravation.  

5. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

